Citation Nr: 0625945	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-39 389	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
the residuals of a left knee injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1969 to January 1972.

This matter is before the Board of Veterans Appeals on appeal 
of a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDING OF FACT

On June 22, 2006, prior to the promulgation of a decision in 
the appeal, the veteran in writing withdrew his appeal of the 
claim for increase for residuals of a left knee injury. 


CONCLUSION OF LAW

The criteria for withdrawal the appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  



In June 2006, prior to the promulgation of a decision in the 
appeal, the veteran in writing withdrew his appeal of the 
claim for increase for residuals of a left knee injury.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal of the claim of a rating higher than 30 percent 
for residuals of a left knee injury is dismissed.



		
GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


